PER CURIAM.
Whereas, the judgment of this court was entered on the 10th day of December, 1959 (116 So.2d 649) reversing the judgment of the Circuit Court of the Eleventh Judicial Circuit in and for Dade County, Florida, in the above styled cause; and
Whereas, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed October 5, 1960 (- So.2d -) quashed this court’s judgment of reversal; and
Whereas, by the mandate of the Supreme Court of Florida now lodged in this court the cause was remanded with directions to enter an order consistent with said judgment and opinion of the Supreme Court of Florida;
Therefore, it is Ordered that the judgment of this court filed December 10, 1959, is vacated and the several orders appealed are affirmed and the mandate of this court will now issue; costs allowed shall be taxed in the Circuit Court (Rule 3.16(b), Florida Appellate Rules, 31 F.S.A.).
HORTON, C. J., and PEARSON and CARROLL, CHAS., JJ., concur.